Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 January 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Jan. 1 1780
I shall send you on monday next by Mr. Montory Patterns of a Shirt a Hat & a pair of Hose. The Shirt you will find to be made of a strong fine Dowlas or morlaix Linnen exactly as discribed by Congress, and the Workmanship is well executed, I will venture to say better than any Soldiers Shirt in the french Army; you will observe that the puckers at the Risbands are let in & not sewed on as is usualy the Way. These Shirts I can furnish at five Livres each all charges of Transportation included. I can if you please do it at 3 Livres a Shirt, but they will not answer the Discription of Congress & as the Directions are very particularly given, I think they should be very exactly attended to. The Hat I find will cost about two Livres seven Sols each £2..7s. I could furnish them at 2 3s each but again I observe I think them too common.
The Stockings I do not pretend to show as good enough for the Purpose but finding a parcell of about 4 or 5000 pair here which I can procure at one Livres seven Sols (1..7s) a pair I thought the cheapness might tempt you. I beg you will Favour me with your Answer & I hope with your Order to enter on this Business. You may depend I will give satisfaction if it is possible to do it by great Industry & little Profit. Please to say in your Answer whether you will contract for Prices or have the Business done on Commission. I think the former way much less liable to Difficulty & Disatisfaction for it will be a long accot of a thousand little Charges, please to say also what the uniform shall be as Congress mentions several.
I am ever with the greatest Respect & sincere Wishes for many happy Years Your dutifull & affectionate Kinsman
Jona Williams J
Mariamne desires her dutifull Respects & Compliments of the Season.
 Notation: J Williams Jan 1 1780